Name: 91/478/EEC: Council Decision of 8 July 1991 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile products
 Type: Decision
 Subject Matter: international trade;  trade policy;  Asia and Oceania;  leather and textile industries
 Date Published: 1991-09-13

 13.9.1991 EN Official Journal of the European Communities L 256/59 COUNCIL DECISION of 8 July 1991 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile products (91/478/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pending the completion of the procedures necessary for its conclusion, the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile products, initialled on 28 June 1986, has been provisionally applied since 1 January 1987 in accordance, with regard to the Community, with Decision 87/460/EEC (1); Whereas, by an Agreed Minute (2) between the European Economic Community and the Kingdom of Thailand of 21 April 1988, the parties agreed to introduce additional reserved quantities for textile categories 4 and 5; Whereas the 1986 Textile Agreement provides for the possibility of re-examining quantitative adjustments to the quotas for certain categories, in order to allow for the introduction of the harmonized system; Whereas, following consultations between the Community and Thailand, an Agreed Minute merging, with effect from 1 January 1989, the additional reserved quantities with the basic quotas on products of categories 4 and 5 provided for in the Textile Agreement was initialled by the parties on 26 September 1990; Whereas, pending the completion of the procedures necessary for the conclusion of the 1986 Textile Agreement and the former Agreed Minutes of 25 March 1988 (3) and 21 April 1988, the Agreed Minute of 26 September 1990 should be applied provisionally, with effect from 26 September 1990, provided that there is a reciprocal provisional application on the part of the Kingdom of Thailand, HAS DECIDED AS FOLLOWS: Article 1 Pending the completion of the procedures necessary for its conclusion, the Agreed Minute of 26 September 1990 amending the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile products shall be applied provisionally in the Community, with effect from 26 September 1990, provided that there is reciprocal provisional application on the part of the Kingdom of Thailand. The text of the Agreed Minute is attached to this Decision. Article 2 The Commission is invited to seek the agreement of the Government of the Kingdom of Thailand on the provisional application of the Agreed Minute referred to in Article 1 and to notify the Council thereof. Done at Brussels, 8 July 1991. For the Council The President W. KOK (1) OJ No L 255, 5. 9. 1987, p. 127. (2) OJ No L 95, 8. 4. 1989, p. 30. (3) OJ No L 95, 8. 4. 1989, p. 28.